On Remand from the Supreme Court of the United States

ALMON, Justice.
In accordance with the June 10,1996, opinion and order of the Supreme Court of the United States,1 we vacate the March 31, 1995, judgment of this Court in this cause. The petition for permission to appeal presented two questions: res judicata and equal protection. The opinion of the Supreme Court compels a holding that the Circuit Court of Jefferson County correctly held that these plaintiffs are not barred by res judica-ta from maintaining their Federal claim in this action. The Supreme Court expressly declined to rule on the equal protection question. See footnote 3, — U.S. at-, 116 S.Ct. at 1765.
The Circuit Court of Jefferson County denied a summary judgment on the Federal equal protection claim solely on the basis of its holding that the doctrine of res judicata does not bar this claim, and, on this basis, we affirm its denial of the summary judgment on this claim. Because the circuit court has not ruled on the merits of the equal protection claim, this appeal does not present the merits of this claim for review in this Court. The cause is remanded for further proceedings consistent with the opinion of the Supreme Court of the United States.
AFFIRMED; CAUSE REMANDED.
HOOPER, C.J., and MADDOX, SHORES, KENNEDY, COOK, and BUTTS, JJ., concur.

. Richards v. Jefferson County, Alabama, —U.S. —, 116 S.Ct. 1761, 135 L.Ed.2d 76 (1996).